Title: From George Washington to Henry Knox, 14 July 1794
From: Washington, George
To: Knox, Henry


               
                  Sir.
                  Philadelphia July 14th 1794
               
               I have given the proceedings of the Court Martial in the case of Captn Willm A. Lee—and the Petition which accompanied it to have him restored—an attentive perusal.
               The judgment of the Court is, in my opinion, well supported
                  
                  by evidence (except in the article of nonconformity with the order of arrest; in this, the explanation of an expression of Captn Campbell may have led him into the error he committed, that it afforded the pretext, is obvious).
               On an abstract view of this case, I should feel no disposition (on account of the inebrity, and the high handed proceeding towds the centinal which are proved) to alleviate the mortification felt by Captn Lee on acct of his dismission, by a re-appointment of him in some other Corps. But when I consider his former services, and the time he has been in the present army. The interest which the Officers thereof (who have the best means of becoming acquainted with his merits) have taken in this affair. That the sentence under which he is smarting may be a warning to him in future. And that (though not alone sufficient) his connections are most respectable, & are made unhappy by his present disgrace; these considerations combined, induced me to give him the Company of Artillery become vacant by the non-acceptance of —— Williamson, and I desire the Commission may be prepared accordingly.
               
                  Go: Washington
               
            